DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II and Species C (claims 11-25) in the reply filed on 01/10/2022 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/31/2020, 07/08/2020 and 11/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11, 12, 18 and 20 are objected to because of the following informalities:  
Claim 11 line 10 and claim 18 line 7 recited the limitation “said/the electrical connection pads” should change to “said/the electrical connection pad of the carrier substrate and said/the electrical connection pad of the electronic chip”.  Appropriate correction is required.
Claim 12 line 5 and claim 20 line 2 recited the limitation “the additional electrical connection pads” should change to “the additional electrical connection pad of the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-16 and 18-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bailey et al. (US 2010/0025864, as disclosed in the IDS).
As for claim 11 and 18, Bailey et al. disclose in Fig. 3 and the related text an electronic device, comprising: 
a carrier substrate 20; 
an electronic chip 30 mounted on the carrier substrate; 
at least one electrical connection wire 60 connecting to an electrical connection pad 21 of the carrier substrate 20 and an electrical connection pad 40 of the electronic chip 30 at electrical junctions (fig. 3); 
a dielectric coating 100 made of a dielectric material (¶0016), which completely covers the at least one electrical connection wire 60 and completely covers the electrical junctions and further at least partially/completely covers each of the electrical connection pads (fig. 3); and 
a conductive shield 200 made of an electrically conductive material (¶0021) which at least partially/completely covers said dielectric coating 100 at said electrical connection pads 21/40 and completely covers said dielectric coating 100 at said electrical junctions and further completely surrounds said dielectric coating 100 at said electrical connection wire 60 (fig. 3).  

As for claim 12, 19 and 20, Bailey et al. disclose the device according to Claim 11, further comprising at least one additional electrical connection wire (another wire 60, ¶0014) connecting an additional electrical connection pad (another pad 21, ¶0014) of the carrier substrate 20 and an additional electrical connection pad of the electronic chip, and wherein the conductive shield 200 makes (electrically/thermally) contact with the additional electrical connection wire and at least one of the additional electrical connection pads (¶0014 and fig. 3).  

As for claim 13 and 21, Bailey et al. disclose the device according to Claim 11, wherein the carrier substrate 20 includes an additional electrical connection pad (another pad 21, ¶0014), and wherein the conductive shield 200 makes (electrically/thermally) contact with said additional electrical connection pad (fig. 3 and ¶0014).  

As for claim 14 and 22, Bailey et al. disclose the device according to Claim 11, wherein the electronic chip 30 includes an additional electrical connection pad (another 

As for claim 15 and 23, Bailey et al. disclose the device according to Claim 11, wherein the dielectric coating 100 completely covers a top and side surfaces of the electronic chip 30 (fig. 3).  

As for claim 16 and 24, Bailey et al. disclose the device according to Claim 11, wherein the dielectric coating 100 covers a top surface of the carrier substrate 20 located between the electronic chip 30 and the electrical connection pad 21 of the carrier substrate 20 (fig. 3).  


Claim Rejections - 35 USC § 103
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 17 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Bailey et al. in view of Takaike (US 2009/0057898).
As for claim 17 and 25, Bailey et al. disclose the device according to Claim 11, except a top surface of the carrier substrate includes a recess and wherein said electrical connection pad of the carrier substrate is located in said recess.  
Takaike teaches in Fig. 2A-2C and the related text a top surface of the carrier substrate 11 includes a recess (where pads 12a/12b/12c formed in) and wherein said electrical connection pad 12b of the carrier substrate 11 is located in said recess (fig. 2A-2C).  
Bailey et al. and Takaike are analogous art because they both are directed packaging devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Bailey et al. because they are from the same field of endeavor. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bailey et al. to include a top surface of the carrier substrate includes a recess and wherein said electrical connection pad of the carrier substrate is located in said recess as taught by Takaike, in order to improve signal/power connections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811